Stan J.H. Lee, CPA 2160 North Central Rd Suite 203sFort Lee sNJ 07024 P.O. Box 436402s San Ysidros CA 92143-9402 619-623-7799 sFax 619-564-3408sstan2u@gmail.com To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants, consents to the inclusion of our report of January 10, 2011, on the audited financial statements RJD GREEN INC. as of December 31 and August 31, 2010 and for the periods then ended in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA January 10, 2011 Fort Lee, NJ 07024 Registered with the Public Company Accounting Oversight Board Member of New Jersey Society of Certified Public Accountants
